Citation Nr: 0927887	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, secondary to service-
connected diabetes mellitus.

2.  Entitlement to a compensable evaluation for service-
connected shell fragment wound, second and third fingers, 
left hand, with open fracture of second metacarpal.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1966.	

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and April 2006 rating decisions of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In this regard, the 
Board finds that a statement from the Veteran received in 
August 2005, may reasonably be construed as a timely Notice 
of Disagreement with the May 2005 rating decision as to the 
left hand disability.  A substantive appeal was received in 
December 2006, within 60 days of issuance of the Statement of 
the Case.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record of peripheral neuropathy of either lower 
extremity.
 
2.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the Veteran's 
shell fragment wound, second and third fingers, left hand, 
with open fracture of second metacarpal is manifested by a 
complaint of pain, without demonstration of limitation of 
motion or functional impairment comparable to ankylosis. 

3.  There has been demonstration by competent clinical 
evidence of record that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) is of such nature and 
severity as to prevent his participation in any regular 
substantially gainful employment consistent with his 
education and occupational experience.

CONCLUSIONS OF LAW

1.  Bilateral lower extremity peripheral neuropathy was not 
incurred in, or aggravated by, active service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

2.  The criteria for a compensable evaluation for a shell 
fragment wound, second and third fingers, left hand, with 
open fracture of second metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5223 
(2008).

3.  The criteria for the award of TDIU benefits have been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16-4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In this case, VA issued VCAA notice letters, dated in October 
2004, October 2005, November 2005, and March 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for service connection 
for peripheral neuropathy, an increased rating for his left 
hand disability, and TDIU.  The letters also informed him of 
his and VA's respective duties for obtaining evidence and 
explained how a disability rating is determined for a 
service-connected disability and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The aforementioned VCAA letters failed to provide the Veteran 
with the relevant Diagnostic Code criteria, and failed to 
provide notice that to substantiate the increased rating 
claim the evidence must demonstrate the effect that the 
worsening of his condition has on his employment and daily 
life.  Vazquez-Flores, supra.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the Veteran.

However, while the Board finds that VA has not provided 
adequate section 5103(a) notice to the Veteran, this 
deficiency was not prejudicial.  Shinseki v. Sanders/Simmons, 
No. 07-1209 (U. S. Sup. Ct. Apr. 21, 2009); 556 U. S. 
___ (2009).  In this regard, a review of the evidence of 
record reveals that, in the November 2006 Statement of the 
Case (SOC), regulations and Diagnostic Code criteria for 
rating the service-connected disability at issue were 
provided.  The Veteran was specifically notified of the 
evidence necessary to obtain a higher disability rating for 
the service-connected disability on appeal.  Importantly, the 
Board notes that the Veteran is represented in this appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The 
Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of the increased rating claim such that the 
essential fairness of the adjudication is not affected.  As 
such, the Board finds that the Veteran has not been 
prejudiced by the omission of the applicable diagnostic code 
in his VCAA notice letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the claimant has been prejudiced thereby).  See also Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  
With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
pertinent to the issues, and the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2008).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

The Veteran asserts that service connection is warranted for 
bilateral lower extremity peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus.  
However, for the reasons set forth below, the Board finds 
that a grant of service connection is not warranted.

With respect to an in service injury or disease, the 
Veteran's service treatment records do not demonstrate that 
he ever complained of, or sought treatment for, peripheral 
neuropathy.  Indeed, the Veteran denied a history of neuritis 
or paralysis on an August 1966 Report of Medical History 
provided in conjunction with his separation examination.  
Likewise, on the corresponding Report of Medical Examination, 
the examiner reported that the Veteran's lower extremities 
were normal and that he was neurologically normal.

With regard to a current disability, the Veteran has reported 
that he experiences leg numbness and tingling as a result of 
his diabetes.  However, the objective clinical evidence of 
record does not demonstrate that the Veteran has current 
peripheral neuropathy of either lower extremity.  In fact, on 
VA examination in March 2006, the examiner reported that the 
Veteran underwent full electromyographic recordings, which 
were negative for findings for peripheral neuropathy.  The 
examiner did note that the EMG found that there was the 
condition of meralgia paresthica, but that it was not in 
relationship with the Veteran's diabetes mellitus, Type 2.  
Therefore, as the evidence of record does not demonstrate 
that the Veteran has current peripheral neuropathy of either 
lower extremity, the Board concludes that an award of service 
connection on either a direct-incurrence or secondary basis 
is not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has 
current bilateral lower extremity peripheral neuropathy as a 
result of his diabetes mellitus, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board finds that the negative 
evidence of record, including the March 2006 VA examination 
report, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran has current bilateral lower 
extremity peripheral neuropathy as a result of his service or 
service-connected disability.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral lower extremity peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type 2, and the claim must be denied.

2.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2008). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2008).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2008).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2008).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedures.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). A disability 
is to be evaluated as unfavorable ankylosis, if both the MP 
and the PIP joints of a digit are anklyosed; or if only the 
MP or the PIP joint is ankylosed and there is a gap of more 
than two inches (5.1cm) between the fingertips and the 
proximal transverse crease of the palm (palm crease), with 
fingers flexed to the extent possible.  Whereas, a disability 
is to be evaluated as favorable ankylosis, if only the MP or 
the PIP joint is ankylosed, and there is a gap of two inches 
(5.1cm) or less between the fingertips and the palm crease. 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Favorable ankylosis, two digits of one hand:  A 10 percent 
rating is warranted-for favorable ankylosis of the long and 
ring, long and little, or ring and little fingers for either 
the major or minor hand.  A 20 percent rating is warranted 
for favorable ankylosis of the index and long, index and 
ring, or index and little fingers for either the major or 
minor hand.  38 C.F.R. § 4.71a, DC 5223 (2008).  

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor hand-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2008).

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor hand-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2008).

Limitation of motion of the ring or little finger:  A 
noncompensable rating is warranted for any limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2008).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that the Veteran's claim for 
an increased evaluation for the service-connected disability 
was received on October 3, 2003.  Therefore, the rating 
period for consideration on appeal begins October 3, 2002, 
one year prior to the date of receipt of the claim upon which 
the May 2005 rating decision and August 2005 Notice of 
Disagreement were based.  38 C.F.R. § 3.400(o)(2).

The Veteran asserts that a higher evaluation is warranted for 
his service-connected shell fragment wound, second and third 
fingers, left hand, with open fracture of second metacarpal.  
He is currently assigned a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2008) for his 
disability.  The evidence of record establishes that he is 
right-hand dominant.  As such, the criteria for a non-
dominant (minor) extremity apply.  38 C.F.R. § 4.69.

The record reflects that the Veteran's left hand was examined 
by a private examiner on October 4, 2002.  The examiner 
reported that the Veteran's grasp was limited in his left 
hand as his left thumb had decreased range of motion and he 
could not fully grip.  On range of motion testing, the 
examiner reported that the Veteran's left first and second 
digits could not be opposed.  He also indicated that the 
Veteran had 4/5 grip strength.

The Veteran underwent a VA examination in April 2005.  He 
reported experiencing pain in his metacarpals when there was 
vibration on his steering wheel which made it hurt more and 
that it would sometimes feel tight and it would occasionally 
swell.  The Veteran stated that he did not have specific 
flares except increased discomfort with vibration from the 
steering wheel.  On physical examination, the examiner 
reported that on range of motion testing, the Veteran was 
able to make a fist and hold tight and he could fully extend 
his hand.  Range of motion in the first, second, and third 
digits was 0-90 degrees without restriction and he was able 
to oppose finger to thumb and strength was 5/5.  It was noted 
that per the Veteran's report, there was some adherence over 
the first metacarpal and as it was palpated, it was noted 
when the Veteran attempted to make a fist, there was mild 
adherence over the first metacarpal head, but none over the 
second or third.  The Veteran was able to cross his thumb 
over the palm.  Strength in the left hand was 5/5 and 
symmetrical and there was no noted thenar wasting.  The 
Veteran was able to push and pull without restriction and 
perform twisting motions.  There was no gap in opposition of 
finger to thumb for any of the digits on either hand.  The 
examiner diagnosed the Veteran with traumatic deformity left 
first metacarpal head, status post shrapnel injury with 
adherent thick scar without evidence of loss of range of 
motion, weakness, or fatigability.

On VA examination in March 2006, the Veteran reported that he 
continued to have full movement in the bilateral hands and 
that he had never had any difficulty completing any work and 
had been able to independently use the left hand without 
difficulty or restriction.  He denied any flares with this 
discomfort and stated that his only problem was when he had 
vibration from his steering wheel.  On physical examination, 
the examiner reported that the Veteran had 5/5 strength in 
all digits with opposition to the thumb.  There was no noted 
thenar wasting.  Grip strengths were 5/5 as were foot push 
and foot pull.  Sensation remained intact to monofilament 
screening as well as vibratory tone.  The examiner, who 
indicated that the hand examination was unchanged since the 
examination done in 2005, diagnosed the Veteran traumatic 
deformity left first metacarpal head, status post shrapnel 
injury with adherent thick scar without evidence of loss of 
range of motion, weakness, or fatigability with no change 
since examination done April 12, 2005.

Based on such clinical findings, which do not reflect that 
any of the Veteran's fingers are ankylosed, the Board 
concludes that the Veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5223.

The Board has also considered whether the Veteran could be 
afforded a higher evaluation under any other Diagnostic Codes 
and have found that Diagnostic Code 5226 (pertaining to 
unfavorable or favorable ankylosis of the long finger), 
Diagnostic Code 5227 (pertaining to unfavorable or favorable 
ankylosis of the ring or little finger) are applicable.  
However, as noted above because, the evidence of record does 
not demonstrate that either the Veteran's middle or ring 
finger is anklyosed, the Board finds that the Veteran is not 
entitled to a compensable evaluation under such diagnostic 
codes.  

Additionally, as the clinical evidence of record, including 
the April 2005 and March 2006 VA examination reports, does 
not reflect that the Veteran's fingers have functional loss 
comparable to amputation, higher evaluations are not 
warranted under any of the diagnostic codes pertaining to 
amputation multiple or single finger amputations (Diagnostic 
Codes (5126 to 5156)(2008).

The Board observes that on private examination in October 
2002, the examiner reported that the Veteran's first and 
second left hand digits could not be opposed.  However, the 
examiner did not provide any specific range of motion 
findings for the second finger.  Further, subsequent VA 
examination reports do not demonstrate that the Veteran's 
fingers have any limitation of motion.  Therefore, the Board 
finds that a compensable evaluation based on limitation of 
motion is not warranted for the Veteran's service-connected 
left hand disability under Diagnostic Codes 5228 to 5230 
(limitation of motion of individual digits).

The Board has also considered application of 38 C.F.R §§ 4.40 
and 4.45 in light of the Court's ruling in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, the examiner from the 
April 2005 and March 2006 VA examinations reported that the 
Veteran experienced some pain in his metacarpals when there 
was a vibration on the steering wheel.  However, there has 
been no demonstration by competent clinical evidence of 
record that the additional functional impairment due to pain, 
including on use, is comparable to the criteria for a 
compensable evaluation under any applicable Diagnostic Code 
based on limitation of motion.  Therefore, the Board finds a 
higher evaluation is not warranted pursuant to 38 C.F.R. §§ 
4.40, 4.45 (2005); De Luca, supra.  

In conclusion, although the Veteran believes that his 
service-connected left hand disability is more severely 
disabling than indicated by the present evaluation, he is not 
a licensed medical practitioner and is not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the competent clinical evidence of 
record shows that the noncompensable evaluation in effect for 
the Veteran's service-connected shell fragment wound, second 
and third fingers, left hand, with open fracture of second 
metacarpal is appropriate and a higher evaluation is not 
warranted at anytime during the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Separate Evaluations - Scars

The record demonstrates that the Veteran has a scar on the 
first metacarpal head of the left hand and, thus, could be 
entitled to a separate evaluation based on such disability.

However, the record demonstrates that on VA examination in 
April 2005, the examiner reported that the scar was adherent 
and thick, but without evidence of loss of range of motion, 
weakness, or fatigability.  Likewise, on VA examination in 
March 2006, the examiner reported that the Veteran's scar was 
adherent and fixed, nontender to palpation and that it was of 
the skin covering the first metacarpal head on the left side.  
Based on this evidence, the Board finds that because the 
evidence of record does not demonstrate that the Veteran's 
left hand scar is deep, causes limited motion, exceeds 6 
square inches, or is 144 square inches or greater, unstable, 
ulcerating, or painful on exam, the Veteran is not entitled 
to a compensable rating under 38 C.F.R. § 4.118 Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805 (2008).  Therefore, the 
Board concludes that the Veteran is not entitled to a 
separate evaluation for his left hand first metacarpal head 
scar.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).



3.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008). 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2008).

Under section 4.16(b) of VA regulation, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) in the first instance.  Should 
the Board find that a case it is reviewing on appeal, which 
has not been previously referred by the RO to the Director, 
Compensation and Pension Service, is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service.  However, the Board may not grant a total rating in 
the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  As such, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.


For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The Veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for post-traumatic stress disorder, rated 
as 50 percent disabling, diabetes mellitus, rated as 20 
percent disabling, tinnitus, rated as 10 percent disabling, a 
shell fragment wound to the left hand, rated as 
noncompensable, and bilateral hearing loss, rated as 
noncompensable.  The combined rating for these disabilities 
is 60 percent; see 38 C.F.R. § 4.25.  Thus, the Veteran does 
not meet the schedular requirements necessary for the 
assignment of a total rating under 38 C.F.R. § 4.16(a) 
(2008).  Therefore, the issue in this case then becomes 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage".  Moore v. Derwinski, 1 Vet. App. 
356 (1991)). 

In this regard, on a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, received 
in August 2005, the Veteran stated that his service-connected 
PTSD affected his full-time employment in April 2001 and that 
he became too disabled to work in April 2001.  He noted an 
occupational history of a laborer in a brick plant, where he 
had worked 40 hours per week from 1972 to 2001.  He indicated 
his highest level of educational attainment was two years of 
high school.  The evidence of record also demonstrates that 
the Veteran's job ended due to the closing of his plant and 
that he receives retirement pay.  The record does not 
demonstrate that the Veteran has tried to obtain employment 
since retiring.  However, a Veteran's unemployed status is 
not synonymous with unemployability.  The record also 
reflects that the Veteran has been in receipt of Social 
Security Disability benefits since 2002 because of 
nonservice-connected disabilities, including a back 
disability and late effects of acute poliomyelitis.

The Board acknowledges that in March 2006, the VA examiner 
reported that it was her opinion that the Veteran's service-
connected diabetes mellitus, which was currently controlled 
without evidence of diabetic nephropathy, neuropathy, or 
retinopathy, was currently not an indicator for his 
unemployability.
Nevertheless, the evidence of record demonstrates that the 
Veteran's service-connected PTSD affects his employability.  
In this regard, the examiner from the Veteran's October 2002 
Social Security Disability Evaluation, diagnosed the Veteran 
with PTSD and stated that the Veteran had learned to cope 
with it quite well but that he was on a lot of medications to 
control it.  He further stated that, "I think that putting 
him into a new work environment would also aggravate this and 
make it difficult for him."
  
Additionally, an April 2006 VA PTSD examination report shows 
that after an evaluation, the examiner commented that the 
Veteran had severe impairment in social and occupational 
functioning, that he had difficulty connecting with others, 
and that he had considerable conflict with others at work, 
home, and in social situations.  She also indicated that the 
Veteran showed an increase in concentration and memory 
difficulties, which were directly related to his PTSD 
symptoms.  The examiner, in commenting on the Veteran's 
functional status and quality of life, stated that:

Even though [the Veteran] is not 
currently working, his PTSD symptoms 
would significantly interfere with his 
ability to meet the demands of a job.  
Given his current difficulties with 
concentration and memory loss due to PTSD 
symptoms he would have difficulties 
learning new demands of a job.

She further opined that in reviewing the Veteran's records, 
testing, and in interview, it appeared that the Veteran's 
ability to work would be "significantly impaired due to his 
PTSD symptoms."  In reaching this determination, the 
examiner noted that her opinion was based on several factors:

First, his PTSD symptoms did impact his 
work he was still employed.  He reported 
that the Union had to be called in 
several times to "save my job."  These 
difficulties were related to his ability 
to interact with others including 
superiors which is affected by his PTSD.  
He also reported cutting himself when 
easily startled by a loud noise or 
someone coming up behind him.  Secondly, 
[the Veteran] was able to do his job in 
an environment that he had been at for 30 
years.  This position is no longer 
available.  Given his course over the 
years it appears that [the Veteran's] 
PTSD symptoms would interfere with him 
learning a new task.  It does not appear 
that he would be able to effectively be 
able to manage the demands of a new job 
from the standpoint of his PTSD symptoms.  
Thirdly, given that he has not shown 
significant improvement of the last few 
years even with consistent treatment it 
does not appear that his ability to work 
from the standpoint of his PTSD symptoms 
will improve.

The Board observes that the record does not contain any 
personnel records or any other information from the Veteran's 
prior employer to corroborate his assertions as to the impact 
his PTSD had on his past employment.  However, 
contemporaneous VA outpatient treatment records reflect that 
the Veteran reported that he had a quick temper.  
Additionally, a July 2000 VA outpatient treatment reflects 
that the Veteran reported that he had once hit his coworker 
for startling him.  In an October 2001 VA outpatient 
treatment record, the Veteran reported that his supervisors 
and co-workers took pleasure in scaring and teasing the 
Veteran by dropping pallets next to him and sneaking up on 
him and that the Veteran had indicated that such activity 
made him want to hurt the other person, but does not.  
Further, a February 2002, VA outpatient treatment record, 
shows that the Veteran contacted the examiner who treated him 
for his PTSD, to request that she write a letter to his 
employer that would note that his increased agitation was 
associated with his recent job change to a job for which he 
felt ill prepared and which he was supervised by someone with 
whom he could not get along.  Therefore, based on such 
contemporaneous clinical findings, the Board finds that there 
is sufficient evidence of record to corroborate the Veteran's 
contentions that his PTSD had impacted his prior employment.

Therefore, in weighing the clinical evidence of record, the 
Board, with resolution of doubt in the Veteran's favor, finds 
that the Veteran's service-connected PTSD disability 
precludes him from obtaining and maintaining substantially 
gainful employment.

The Board notes that marginal employment is not to be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).  The standard, as in this case, is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant. Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The Board notes that the Veteran has 
received no education beyond 10th grade in high school and 
worked in a factory for approximately 30 years.  See VA Form 
21-8940, dated in August 2005. Further, there is no evidence 
in the file indicating that the Veteran is capable of 
performing even general employment, and what such employment 
would entail.

In conclusion, the Board notes that a review of the record as 
a whole leads to the conclusion that the Veteran's service-
connected PTSD has caused him to be unable to secure or 
follow a substantially gainful occupation.  While it may be 
argued that the competent evidence is in equipoise as to 
whether the Veteran is precluded from substantially gainful 
employment as a result of his service-connected disability, 
in such cases, doubt is resolved in the Veteran's favor. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As such, the Board finds that the evidence of record supports 
a grant of TDIU. 



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy secondary to service-connected diabetes mellitus, 
is denied.

Entitlement to a compensable evaluation for a fracture of the 
fifth distal right metacarpal is denied.

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


